                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO

 UNITED STATES OF AMERICA,

          Plaintiff,

              v.                           CASE No. 09-cr-165-53 (RAM)
 ANGEL LUIS RIVERA-RIVERA (53)

          Defendants


                             OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, U.S. District Judge

     This matter comes before the Court on Defendant Angel Luis

Rivera-Rivera’s Motion for Release Pending Appeal                 (Docket No.

5249) and Motion for Release Pending Appeal Without Opposition

(Docket    No.   5289)   (collectively,    “Motions   for   Release”).     The

Motions for      Release   are   DENIED   because   the   Court   finds   that

Defendant Angel Luis Rivera-Rivera (“Defendant or Rivera-Rivera”)

did not raise a substantial question of law or fact likely to

result in reversal of the Sentence upon revocation of supervised

release (“the Sentence”) imposed by the prior District Judge.

Defendant did not preserve his claim of procedural error for appeal

and, in any event, any error was harmless because the Sentence

imposed by another Judge in this District was not substantively

unreasonable.
09-cr-165-53 (RAM)                                                       2


                                I.BACKGROUND

     On October 22, 2012, Defendant Rivera-Rivera pled guilty to

Count One of the Indictment, which charged a violation of 21 U.S.C.

§§   841(a)(1),   (b)(1)(A)(iii),    846,    and    860   (Conspiracy   to

Distribute Narcotic Controlled Substances). (Docket Nos. 2179 and

2180). On May 13, 2013, he was sentenced to sixty-three (63) months

of imprisonment and, upon release from imprisonment, a supervised

release term of eight (8) years. (Docket No. 2356). Defendant

Rivera began his supervised release term of eight (8) years on

October 20, 2014. (Docket No. 5061).

     On September 10, 2018, the Probation Officer filed a Motion

Notifying   Violations   to   Conditions    of   Supervised   Release   and

Requesting the Issuance of an Arrest Warrant. Id. The Motion stated

that Defendant Rivera-Rivera had violated the following conditions

of release: (a) “[t]he defendant shall not commit another federal,

state or local crime;”(b)“[t]he defendant shall not unlawfully

possess a controlled substance”; (c) “the defendant shall report

to the probation officer”; and (d) “the defendant shall notify the

[probation] officer within seventy-two hours of being [arrested]

or [questioned] by a law enforcement officer.” Id. The first two

(2) conditions were mandatory, whereas the last two (2) were

standard conditions.

      A final revocation hearing was held before the Honorable

Carmen C. Cerezo, U.S. District Judge, on March 29, 2019. (Docket
09-cr-165-53 (RAM)                                                              3


No. 5196). Defendant was represented by an Assistant Federal Public

Defender. Id. at 1. He did not contest any of the violations. Id.

After hearing the parties, Judge Cerezo determined that he had

committed a Grade “A” violation of the conditions of supervised

release and imposed a term of imprisonment of twenty-one (21)

months to be served consecutive to the sentence imposed by the

Court of First Instance of the Commonwealth of Puerto Rico in Case

No. KSC2018G0295. (Docket No. 5131 at 2). Judge Cerezo also imposed

a   supervised   release   term   of     two   (2)   years,   imposed   special

conditions and advised Defendant of his right to appeal. Id. at 3.

At no point during the final revocation hearing did Defendant’s

counsel specifically object to the District Court’s finding of

Grade “A” violations. (Docket No. 5196). Instead, Defendant’s

counsel   merely   made    a   general    objection    to     the   sentence   on

revocation which is quoted below. Id. at 18.

      Defendant Rivera-Rivera filed a Notice of Appeal to the First

Circuit on April 2, 2019. (Docket No. 5132). He filed his brief on

the merits before the First Circuit on or about January 25, 2020.

(Docket No. 5249-1). On January 27, 2020, Defendant filed his

Motion for Release Pending Appeal arguing that his appeal raises

a substantial question of law likely to result in reversal or a

“reduced sentence to a term of imprisonment less than the total of

the time already served plus the expected duration of the appeal

process.” (Docket No. 5249 at 3) (quoting 18 U.S.C. § 3143(b)(1)).
09-cr-165-53 (RAM)                                                        4


On March 2, 2020, he also filed a Motion for Release Pending Appeal

Without Opposition (Docket No. 5289).

      According to Defendant Rivera-Rivera:

         •    He was convicted of violations of Article 404 of Puerto
              Rico’s Controlled Substances Act which on its face
              penalizes simple possession and thus it is not a
              “controlled substances offense” as defined by the U.S.
              Sentencing Guidelines which requires to manufacture,
              import, export or distribute controlled substances or
              the intent to do so;

         •    There is no evidence of the record that would support
              findings that he committed conduct constituting a
              “controlled substance offense,” rather the record
              allegedly supports a finding of simple possession of
              controlled substances.

         •    In the absence of a record which supports a finding of
              a   “controlled   substance   offense”    requiring   a
              distribution or manufacturing intent, Judge Cerezo
              could not find Grade “A” violations under Section
              7B.1.1(a)(1) of the Policy Statements on Violations of
              Probation and Supervised Release of the U.S. Sentencing
              Guidelines. Id. at 3-8.

      Thus,    Defendant    contends     that   he   committed   Class   “B”

violations with a guideline range of six (6) to twelve (12) months

of imprisonment rather than the fifteen (15) to twenty-one (21)

months range for Class “A” violations. Id. at 7. He concludes that

Judge Cerezo committed a serious procedural error that requires

remand. Id.

      Defendant’s arguments are cogent and unopposed, but they do

not carry the day. He did not preserve his claims of procedural

error for appeal and the sentence imposed by Judge Cerezo on May

13,   2013    is   not   substantively    unreasonable    considering    the
09-cr-165-53 (RAM)                                                           5


provisions in 18 U.S.C. § 3583 and the evidence on record regarding

the sentencing factors in 18 U.S.C. § 3553. Thus, as discussed

below, any error was likely harmless.

     II. STANDARD GOVERNING RELEASE PENDING APPEAL

     There exists no federal constitutional right to be free

pending an appeal. Instead, the standard of bail pending appeal is

dictated   by   the   Bail   Reform   Act   of   1984.   See   18   U.S.C.   §

3143(b)(1). Under this standard, “there is no presumption in favor

of release pending appeal.” United States v. Vazquez-Botet, 2007

WL 316438, at *1 (D.P.R. 2007) (quoting United States v. Colon–

Muñoz, 292 F.3d 18, 20 (1st Cir. 2002)). The Bail Reform Act

further provides that a judicial officer shall detain a person who

has been found guilty of an offense and sentenced to a term of

imprisonment, and who has filed an appeal or a petition for a writ

of certiorari. See 18 U.S.C. § 3143(b)(1). This is required unless

the officer encounters either of the following scenarios:

           A) by clear and convincing evidence that the
           person is not likely to flee or pose a danger
           to the safety of any person or the community
           if released under section 3142(b) or (c) of
           this title; and

           B) that the appeal is not for the purpose of
           delay and raises a substantial question of law
           or fact likely to result in (i) reversal, (ii)
           an order for a new trial, (iii) a sentence
           that does not include a term of imprisonment,
           or (iv) a reduced sentence to a term of
           imprisonment less than the total of the time
           already served plus the expected duration of
           the appeal process. Id.
09-cr-165-53 (RAM)                                                        6



      Defendants have the burden of proof in their requests for

bail on appeal. United States v. Muñoz Franco, 356 F. Supp. 2d 20,

39 (D.P.R. 2005) (citation omitted).

      Most notably, this “likely to result” standard does not mean

that the District Court must “conclude that it is likely to be

reversed by the Court of Appeals.” United States v. Fournier-

Olavarria, 796 F. Supp. 2d 285 (D.P.R. 2011) (quotation omitted).

Instead, the standard is applied flexibly. See United States v.

Colon-Muñoz, 292 F.3d 18, 20 (1st Cir. 2002). By presenting “a

close question or one that very well could be decided the other

way,” defendants surpass the “likely to result” standard. United

States v. Bravo-Fernández, 320 F. Supp. 3d 321, 324 (D.P.R. 2018)

(quoting United States v. Zimny, 857 F.3d 97, 99 (1st Cir. 2017)).

      On a final note, a party may not raise in a bail request or

on   appeal   arguments   not   raised   below.   See   United   States   v.

Bayko, 774 F.2d 516, 518 (citation omitted). A court may also not

review objections which might have been raised below but were not

properly preserved for appeal. See United States v. Soto-Soto, 855

F.3d 445, n.1 (1st Cir. 2017); United States v. Holmquist, 36 F.3d

154, 168 (1st Cir. 1994). In those scenarios, the Court would then

only have discretion to review for plain error under Fed. R. Crim.

P. 52(a). Under this benchmark, the Court will reverse only if a

defendant shows: “(1) that an error occurred (2) which was clear
09-cr-165-53 (RAM)                                                            7


or   obvious   and    which   not   only   (3)   affected     the   defendant's

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings.” United

States v. Taylor, 845 F.3d 458, 460 (1st Cir. 2017) (quoting United

States v. Figueroa, 404 F.3d 537, 540 (1st Cir. 2005)).

          III. DISCUSSION

      A. Defendant Rivera-Rivera did not           preserve his claim of
         procedural error for appeal.

      At the end of Final Revocation hearing, Defendant Rivera-

Rivera’s counsel lodged this solitary objection:

           Just on behalf of Mr. Rivera, and for purposes
           of preserving his appeals rights, we just want
           the Court to note our objection to the
           sentence on revocation, Your honor. (Docket
           No. 5196 at 18).

      Per First Circuit case law, “[a] general objection to the

procedural reasonableness of a sentence is not sufficient to

preserve a specific challenge to any of the sentencing court’s

particularized       findings.”     Soto-Soto,   855   F.3d    at    445,   n.1.

Moreover, “[t]o preserve a claim of error for appellate review, an

objection must be sufficiently specific to call the district

court’s attention to the asserted error.” Id. (emphasis added).

For example, recently the First Circuit held in United States v.

Colón-Maldonado, that defendant properly preserved his objections

below, warranting review on appeal. See United States v. Colón-

Maldonado, 2020 WL 1081661, at *4 (1st Cir. 2020). There, defendant
09-cr-165-53 (RAM)                                                           8


had stated at his final revocation that he “continue[d] to preserve

[his] objections under Rule 32.1 to th[e] Court's findings under

[Article] 3.2 and whether or not it qualifies as a crime of

violence, to th[e] Court's findings under [§] 7B1.4(a) regarding

what is the actual conduct in this case, and the substantive and

procedural unreasonableness of the sentence that was ultimately

imposed[.]” Id.

       An objection such as the one in Colón-Maldonado was clearly

not made, let alone preserved for appeal, in the case at bar. It

would strain credulity to assert that Defendant Rivera-Rivera’s

above-quoted objection had sufficient specificity to preserve his

manifold     arguments     that   Judge   Cerezo    committed    a   “serious

procedural error” by classifying his violations of the conditions

of supervised release as Grade “A” Violations. The First Circuit

has repeatedly held the same in similar cases to the one at bar.

For example, in United States v. Matos-de-Jesús, the Court held

that “[the] appellant objected below on procedural grounds, but

his objection was altogether generic, not specific. He did not

allude to, or even mention, the specific claim of error that he

now seeks to raise.” United States v. Matos-de-Jesús, 856 F.3d

174,   177   (1st   Cir.   2017);   see   also,    United   States   v.   Ríos-

Hernández, 645 F.3d 456, 462 (1st Cir. 2011) (“Although this is a

general objection […], it was not sufficient to give the district

court notice of the specific issue raised here—that the court
09-cr-165-53 (RAM)                                                      9


should have used the categorical approach to determine whether the

defendant's conviction under the Abuse by Threat was a ‘crime of

violence.’”); United States v. Ahrendt, 560 F.3d 69, 76 (1st Cir.

2009) (applying plain error review to an argument on appeal where

the defendant's generic objection could not “be fairly interpreted

as giving notice to the court of [the] […] very specific issues

[on appeal]”). Lastly, it bears repeating that Defendant’s counsel

did not take issue with the classification of the violations at

any time during the final hearing on revocation before Judge

Cerezo. (Docket No. 5196).

     Since Defendant Rivera did not preserve his claim of error,

the First Circuit’s review will likely be under the deferential

“plain error standard.” Soto-Soto, 855 F.3d at 448. Among other

things,   this   standard   requires   that   the   error   “affect   the

defendant’s substantial rights.” Id. As explained below, the Court

is of the view that Defendant will not be able to show “plain

error” because his substantial rights were not affected insofar as

the sentence was not substantively unreasonable.

     B. Defendant has not raised a substantial question of law
        likely to result in reversal because the sentence was not
        substantively unreasonable and thus the claimed error is
        likely harmless.

     While it appears that, on appeal, Defendant Rivera-Rivera

hopes for a sentence in a range of six (6) to twelve (12) months

of imprisonment based on a reclassification to Class “B” Violation,
09-cr-165-53 (RAM)                                                              10


the guideline ranges with respect to sentences for revocation of

supervised release violations are considered “merely advisory.”

United States v. Daoust, 888 F.3d 571, 578 (1st Cir. 2018) (quoting

Soto-Soto, 855 F.3d 451). More importantly, the Sentence imposed

by Judge Cerezo is not substantively unreasonable considering the

provisions in 18 U.S.C. § 3583, the sentencing factors in 18 U.S.C.

§ 3553, and the evidence on record.

      The   First    Circuit     has    reiterated   that   “[a]     sentence   is

substantively       reasonable     if    the   district     court    provided   a

‘plausible sentencing rationale and reached a defensible result.’"

United States v. Gomera-Rodríguez, 2020 WL966276, at *4 (1st Cir.

2020) (quoting United States v. Coffin, 946 F.3d 1, 8 (1st Cir.

2019)). The Supreme Court has also stated that “[a]n inquiry into

the substantive reasonableness of a sentence must ‘take into

account the totality of the circumstances, including the extent of

any variance from the Guidelines range.’” United States v. Vargas-

Dávila, 649 F.3d 129, 130 (1st Cir. 2011) (quoting Gall v. United

States, 552 U.S. 38, 51 (2007)). To wit, this rationale can also

be deduced by reviewing different aspects of a case’s record such

as “the transcript of the sentencing hearing, the court's written

statement of reasons, and an examination of the points argued by

the   parties   (including     those     memorialized     in   the   presentence

investigation report).” Id. at 130 (internal citations omitted).

See also, United States v. Martin, 520 F.3d 87, 93 (1st Cir. 2008).
09-cr-165-53 (RAM)                                                                         11


         In    the    case   at    bar,       Judge   Cerezo   provided      a     plausible

sentencing rationale. In imposing sentence and determining that a

Grade     “A”       violation      was   proper,      she    took    into   account      that

“defendant had twice incurred in conduct, specifically, in the

possession of controlled substances for which the Commonwealth of

Puerto Rico courts sentenced him.” (Docket No. 5196 at 15). He was

first sentenced “in the year 2016, with a term of imprisonment of

three     years,       and   again       in    the    year   2019,    with     a    term    of

imprisonment of one year.” Id.

         Judge Cerezo also reached a defensible result. The offense

that resulted in Defendant Rivera’s original term of supervised

release is a Class “B” Felony. The maximum term of imprisonment

upon revocation in this scenario is three (3) years. See 18 U.S.C.

§ 3583(e)(3). In her Sentence upon revocation, Judge Cerezo imposed

a term of imprisonment of twenty-one (21) months which is fifteen

(15) months below the maximum allowed by statute in this case,

which is thirty-six (36) months. (Docket No. 5131 at 2). Expressed

as   a    percentage,        the    term      of   imprisonment      in   Judge     Cerezo’s

Sentence is forty-two percent (42%) below the maximum term allowed

by statute. In Vargas-Dávila, the First Circuit encountered a

similar situation wherein a defendant convicted for a Class B

felony        had    violated      his   supervised      release      twice.       The   Court

determined therein that a sentence of twenty-four (24) months “was
09-cr-165-53 (RAM)                                                                   12


comfortably       below   this     maximum     [of   thirty-six     months]”         and

therefore reasonable. Vargas-Dávila, 649 F.3rd at 131.

      The term of supervision upon revocation cannot “exceed the

term of supervised release authorized by statute for the offense

that resulted in the original term of supervised release, less any

term of imprisonment that was imposed upon revocation of supervised

release.”    18    U.S.C.    §   3583(h).      Because    Defendant        Rivera   was

originally convicted of a Class “B” Felony, the term of supervised

release authorized by statute was five (5) years (unless otherwise

provided).    See    18     U.S.C.    §   3583(b).     This    means       that,    upon

revocation, he could have been sentenced to a maximum term of

supervised release of thirty-nine (39) months given the above term

of   imprisonment. 1      Instead,    Judge    Cerezo     imposed      a   supervised

release term of twenty-four (24) months which is well below the

maximum term of supervision authorized by statute in this case.

(Docket No. 5131 at 3). Expressed as a percentage, the term of

supervised release in Judge Cerezo’s Sentence is thirty-eight

percent   (38%)     below    the     maximum    term     of   supervised      release

authorized by statute.

      The First Circuit’s Opinion in United States v. Sayer is

instructive in this regard. See United States v. Sayer, 916 F.3d

32, 41 (1st Cir. 2019). In Sayer, the district court determined


1 A sixty (60) month maximum term of supervised release for a Class “B” Felony
minus the twenty-one (21) months of imprisonment yields the maximum term of
supervised release upon revocation of thirty-nine (39) months.
09-cr-165-53 (RAM)                                                                    13


that    pursuant    to    Section    3583(h),      it   could     impose      a   second

supervised release term as long as it did not exceed the term of

supervised release authorized for the underlying conviction, which

was thirty-six months minus the term of imprisonment that was

imposed upon revocation, which was twenty-four months. The Sayer

Court further held that “[a]s thirty-six minus twenty-four equals

twelve,    simple    arithmetic      reveals    that      the   new      twelve-month

supervised release term does not exceed the maximum allowed upon

revocation.” Id. at 41. As discussed above, the Court can easily

reach a similar conclusion in the case at bar. Hence, the revised

supervise release term imposed on Defendant is likely to survive

a review under the “plain error” standard because it does not

“affect the defendant’s substantial rights” nor does it “impaire[]

the     fairness,   integrity,       or    public       reputation       of   judicial

proceedings.” Taylor, 845 F.3d at 460.

       Even if, arguendo, Defendant Rivera’s violations should have

been classified as Class “B” Violations, Judge Cerezo could have

varied    upward    and   reached    the    same    sentence      considering        the

sentencing factors in 18 U.S.C. § 3553 and the evidence on record.

First Circuit case law supports this upward variance. See, e.g.,

United States v. Alejandro-Rosado, 878 F.3d 435, 440-41 (1st Cir.

2017)    (finding    a    two-year     revocation        sentence     substantively

reasonable    despite      guideline      sentencing      range     of    four-to-ten

months); United States v. Márquez-García, 862 F.3d 143, 147-48
09-cr-165-53 (RAM)                                                         14


(1st Cir. 2017) (same). While on supervision, Defendant Rivera-

Rivera was twice convicted of possession of controlled substance.

The first conviction occurred on 2016 when he pled guilty to two

(2) violations or Art. 401 of Puerto Rico’s Controlled Substance

Law and two (2) violations of Article 404 of the same statue.

(Docket No. 5111-1 at 1-2). He pled guilty to those violations and

was sentenced to three (3) years of imprisonment. Id. The Court

notes that the revocation transcript explains that Defendant was

released from custody on April 24, 2018 and was arrested a mere

four months later on August 26, 2018 which led to his second

conviction. (Docket No. 5196 at 3-4).

     The second conviction occurred on January 23, 2019 when he

plead guilty to a violation of Art. 406 of Puerto Rico’s Controlled

Substances    Law.   (Docket    No.   5111-1    at    18).   For   that   2019

conviction, Defendant was sentenced to one (1) year imprisonment.

Id. Simply put, Defendant has proven incapable of complying with

two key mandatory conditions of supervision which are, to wit, not

violating    Federal,   State   or    local    laws   and    not   possessing

controlled substances.

     Considering Plaintiff’s history and his non-compliance with

the conditions of supervision, Judge Cerezo had a reasonable basis

to vary from the Class “B” Violation Guideline and reach the

Sentence she imposed to reflect the seriousness of the offense, to

promote respect for the law, provide just punishment for the
09-cr-165-53 (RAM)                                                              15


offense, and to protect the public from further crimes of the

defendant. See 18 U.S.C. § 3553(a)(2); Vargas-Dávila, 649 F.3d at

132 (“[A] sentencing court properly may consider a defendant's

history of non-compliance with conditions of supervised release.”)

The fact that she did not impose a sentence at the maximum terms

allowed by the statute, shows she imposed a sentence she deemed

sufficient but not greater than necessary to fulfill sentencing

objectives. See 18 U.S.C. § 3553(a).

     Furthermore,     as     evidenced    by        the   revocation     hearing

transcript,   Judge   Cerezo    referenced      periods    wherein     Defendant

Rivera-Rivera   was   able     to   properly    follow     the   terms   of    the

supervised release. See United States v. Miranda-Martínez, 628 F.

App'x 771, 773–74 (1st Cir. 2015) (“[T]he district court was fully

acquainted […] with the fact that there were periods during which

Miranda was able to follow the terms of his supervised release

without   incident    […]    [and]    could     reasonably       conclude     that

Miranda's history of non-compliance […] outweighed any periods of

successful    supervised     release.”)       The    Miranda-Martínez       Court

further highlighted that it was not revoking the defendant’s

supervised release “simply because Miranda had committed a crime.”

Id. at 779. Instead, “the district court considered the fact that

Miranda had been given two opportunities on supervised release but

violated the conditions both times. This personal history of

recidivism was a factor that caused the district court to conclude
09-cr-165-53 (RAM)                                                         16


‘a term of imprisonment [was] the only viable alternative.’” Id.

(emphasis added). See also, Soto-Soto, 855 F.3d at 445 (holding

that   statutory   maximum    sentence   of   two    years,    imposed   upon

revocation of supervised release, was substantively reasonable,

even if guideline range was 11 months, as defendant repeatedly

left   his   transitional    housing   program     without    authorization,

failed to follow his probation officer's instructions and was

explicitly warned at two previous revocation proceedings that

further violations would result in revocation of his supervised

release).

       Finally, the First Circuit has emphasized that “[the fact

that] the district court handed down a harsher sentence than [the

defendant] desired does not reveal an inattentiveness to his

history and characteristics, but rather that it weighed them

differently than [the defendant] did.” United States v. Butler-

Acevedo, 656 F.3d 97, 101 (1st Cir. 2011).

                                  IV. CONCLUSION

       Defendant   Angel   Luis   Rivera-Rivera’s     Motion    for   Release

Pending Appeal (Docket No. 5249) and Motion for Release Pending

Appeal Without Opposition (Docket No. 5289) are DENIED.

       IT IS SO ORDERED.

       In San Juan, Puerto Rico this 10th day of March 2020.

                                    S/ RAÚL M. ARIAS-MARXUACH
                                    United States District Judge
